DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Fahmie on 1/13/22.
In the specification:
	Paragraph 18 (replace previous paragraph with the following):
FIG. 1 illustrates an exemplary layout of the programmable hand-held video gaming controller 10 of the present disclosure. Game controller 10 is electrically coupled to an integrated foot pedal gaming controller platform 12 (see FIG. 2) either via wires or wirelessly (Bluetooth or Infrared), through communication methods commonly known in the electrical arts. In one embodiment of the present disclosure, both game controller 10 and integrated foot pedal gaming controller platform 12 are fully operable to provide control to ‘various’ gaming features as commonly known in the art. In another embodiment of the present disclosure, both game controller 10 and integrated foot-pedal gaming controller 12 are fully operable to provide 'specific' gaming features as commonly known in the art. Both game controller 10 and integrated foot pedal gaming 

In the Claims:
Claim 1:
		- line 2: delete “Bluetooth and/or Infrared”, add -- Bluetooth or Infrared -- 

	Claim 16:
		- line 3: delete “one ‘specific’ game”, add -- one specific game -- 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  Claims 1-3, 6-7, and 13-17 are allowed in view of arguments/amendments filed 12/11/21.  The terminal disclaimer filed on filed 12/11/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,974,133 and U.S. Patent No. 10,543,424 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Patentability seen in, but not limited to:
Independent Claim 1:
Addington (US 2008/0214305) discloses a gaming platform, configured for use with mobile gaming, pc gaming, and console gaming that further includes the use of 
However, Addington, Gaug, Levasseur, or Li, alone or in combination, fail to explicitly suggest wherein the at least one pedal of the integrated foot pedal gaming controller platform includes a function inverter switch enabling a user to toggle between upright pedal function and inverted pedal function; the programmable hand-held video 
Independent Claim 17:
Addington (US 2008/0214305) discloses a gaming platform, comprising: a programmable hand-held video gaming controller comprising: at least one game function activation area, each of the at least one game function activation areas operating a game function, each of the at least one game function activation areas further comprising a function control transfer switch; an integrated simulation device platform in electrical communication with the programmable hand-held video gaming controller, the integrated simulation device gaming controller platform comprising: at least one control function actuator (switch or sensor thereof) configured to control at least one game function of the programmable hand-held video gaming controller when a corresponding function control transfer switch on the programmable hand-held video gaming controller is activated.  Cook (WO 2009/026538 A1) discloses a type of integrated simulation device platform being an integrated articulating mouthpiece gaming controller platform, the integrated articulating mouthpiece gaming controller platform comprising: a articulating mouthpiece configured to control at least one game function.  Siegel (US 2004/0176166) teaches a game controller having a inverter switch 
However, Addington, Cook, or Siegel, alone or in combination, fail to explicitly suggest the articulating mouthpiece includes a function inverter switch enabling a user to toggle between upright mouthpiece function and inverted mouthpiece function, wherein the at least one game function activation areas further comprise at least one indicator light configured to indicate which game function of the programmable hand-held video gaming controller has been transferred to, or is sharing control with a integrated articulating mouthpiece gaming controller platform (Furthermore, the examiner notes that the addition of such a limitation with the combined references to construct the claimed invention would be a reconstruction based upon undue hindsight reasoning).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715